DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5,8,9,13,15,16,21,22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1,3-7,10,12,13,15-18 of copending Application No. 16/789,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drafted broadly and therefore anticipated by the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8,9, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richards et al. (US 2020/0156199).
Richards et al. disclose dust collection system 50 for a power tool 1, the system comprising: a power tool 1; a dust collection attachment  50 connected to the power tool 1, the dust collection attachment including a dust collection motor 126 configured to generate a suction force, and a filter 346 configured to catch sucked dust; and a system control unit configured to monitor a state of the dust collection attachment to determine a time to perform maintenance (para. 0061-0076). 
The system control unit monitors a dust suction force (pressure) in the dust collection attachment 50 (para. 0072). 
The dust collection attachment 50 includes a dust removal mechanism 372 configured to remove dust off the filter 346, and the system control unit activates the dust removal mechanism at the time to perform maintenance (para. 0064). 
Pulsing the motor 126 after stopping the motor during the filter cleaning is considered to be “increasing rotational speed of the dust collection motor (para. 0068). Claim 1
The system control unit monitors a rotational speed of the dust collection motor 126 to below a “predetermined threshold speed”(para. 0064). Claim 8
The system control unit also monitors a current values of the dust collection motor 126 (para. 0064). Claim 9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,4,13, are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US20200156199) as applied to claim 1, and further in view of Kara et al. (US2011/0271480). 
Richards et al. is silent as to controlling the collection system based on service life of the filter. Kara et al. discloses a floor cleaner which monitors the time that the cleaner is operated and the filter used and gives a display to a user to replace the filter after a certain time of use has been reached (para. 0008). Accordingly, it would have been obvious to one skilled in the art for the controller to monitor the service life of the filter in the dust collection system in Richards et al. in order to optimize the efficiency of the filter in the cleaner, as taught in Kara et al. Claims 3
One skilled in the art knows that air flow filters have different use life based upon composition and construction and obvious that the controller disclosed in Kara et al. and used in the system in Richards et al. would vary the time to perform maintenance based upon the different known shelf life. Claims 4,13,
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US20200156199), as applied to claim 1 and further in view of Kette (US2019/0117030). 
Richards et al. is silent as to the features defined in claim 5. Kette discloses a vacuum cleaner with a controller which monitors a pressure sensor signal which reflects the efficiency of the vacuums filters and when the measured pressure exceeds a threshold the controller sends a signal to an indicator showing that the filters need to be replaced with a set period of time before controller deactivates the power to the vacuum cleaner (para. 0049). Accordingly, it would have been obvious to one skilled in the art for the controller in the system in Richards et al. to deactivate the system if the filter is not replaced after a set period of time in the interest of optimizing the efficiency of the system, as taught in Kette.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US20200156199) and Kara et al., as applied to claim 3 and further in view of Kette (US2019/0117030). 
Richards et al. is silent as to the features defined in claim 15. Kette discloses a vacuum cleaner with a controller which monitors a pressure sensor signal which reflects the efficiency of the vacuums filters and when the measured pressure exceeds a threshold the controller sends a signal to an indicator showing that the filters need to be replaced with a set period of time before controller deactivates the power to the vacuum cleaner (para. 0049). Accordingly, it would have been obvious to one skilled in the art for the controller in the system in Richards et al. to deactivate the system if the filter is not replaced after a set period of time in the interest of optimizing the efficiency of the system, as taught in Kette.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US20200156199) and Kara et al. (US2011/0271480), as applied to claim 4 and further in view of Kette (US2019/0117030). 
Richards et al. is silent as to the features defined in claim 16. Kette discloses a vacuum cleaner with a controller which monitors a pressure sensor signal which reflects the efficiency of the vacuums filters and when the measured pressure exceeds a threshold the controller sends a signal to an indicator showing that the filters need to be replaced with a set period of time before controller deactivates the power to the vacuum cleaner (para. 0049). Accordingly, it would have been obvious to one skilled in the art for the controller in the system in Richards et al. to deactivate the system if the filter is not replaced after a set period of time in the interest of optimizing the efficiency of the system, as taught in Kette.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US20200156199) in view of Kette (US2019/0117030). 
Richards et al. disclose dust collection system 50 for a power tool 1, the system comprising: a power tool 1; a dust collection attachment  50 connected to the power tool 1, the dust collection attachment including a dust collection motor 126 configured to generate a suction force, and a filter 346 configured to catch sucked dust; and a system control unit configured to monitor a state of the dust collection attachment to determine a time to perform maintenance (para. 0061-0076). 
The system control unit monitors a dust suction force (pressure) in the dust collection attachment 50 (para. 0072). 
The dust collection attachment 50 includes a dust removal mechanism 372 configured to remove dust off the filter 346, and the system control unit activates the dust removal mechanism at the time to perform maintenance (para. 0064). 
Pulsing the motor 126 after stopping the motor during the filter cleaning is considered to be “increasing rotational speed of the dust collection motor (para. 0068). 
Richards et al. is silent as to deactivating the power tool when the indication is not reset. Kette discloses a vacuum cleaner with a controller which monitors a pressure sensor signal which reflects the efficiency of the vacuums filters and when the measured pressure exceeds a threshold the controller sends a signal to an indicator showing that the filters need to be replaced with a set period of time before controller deactivates the power to the vacuum cleaner (para. 0049). Accordingly, it would have been obvious to one skilled in the art for the controller in the system in Richards et al. to deactivate the system if the filter is not replaced after a set period of time in the interest of optimizing the efficiency of the system, as taught in Kette. Claims 21,22
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. Applicant argues:
“The Office Action asserts that Richards paragraph [0069] discloses this feature.
However, paragraph [0069], as acknowledged in the Office Action, only discloses that the motor is pulsed during filter cleaning. Pulsing means that the motor is turned on and off.There is disclosure or even implication that pulsing the motor would result in an increased rotational speed of the motor. Pulsing the motor would only cause the motor to stop and then operate at a normal operational speed.”

The Examiner disagrees. Turning off the motor would result in zero rotational speed and then pulsing the motor would constitute increasing the rotational speed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723